
	

113 S2125 IS: Public Safety and Economic Security Communications Act of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2125
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2014
			Mr. Johnson of South Dakota introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To amend the Communications Act of 1934 to ensure the integrity of voice communications and to
			 prevent unjust or unreasonable discrimination among areas of the United
			 States in the delivery of such communications.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Public Safety and Economic Security Communications Act of 2014.
		
			2.
			Ensuring the integrity
			 of voice communications
			Part
			 II of title II of the Communications Act of 1934 (47 U.S.C. 251 et seq.)
			 is
			 amended by adding at the end the following:
			
				
					262.
					Ensuring the
				integrity of voice communications
					
						(a)
						Registration and
				compliance by intermediate providers
						An intermediate provider that offers or
				holds itself out as offering the capability to transmit covered
			 voice
				communications from one destination to another and that charges any
			 rate to any
				other entity (including an affiliated entity) for the transmission
				shall—
						
							(1)
							register with the Commission; and
						
							(2)
							comply with the service quality standards
				for such transmission to be established by the Commission under
			 subsection
				(c)(1)(B).
						
						(b)
						Required use of
				registered intermediate providers
						A covered provider may not use an intermediate provider
			 to transmit
				covered voice communications unless such intermediate provider is
			 registered
				under subsection (a)(1).
					
						(c)
						Commission
				rules
						
							(1)
							In
				general
							Not later than 180
				days after the date of the enactment of this section, the
			 Commission shall
				promulgate rules to establish—
							
								(A)
								a registry to
				record registrations under subsection (a)(1); and
							
								(B)
								service quality
				standards for the transmission of covered voice communications by
			 intermediate
				providers.
							
							(2)
							Requirements
							In promulgating the rules required by
				paragraph (1), the Commission shall—
							
								(A)
								ensure the integrity of the transmission of
				covered voice communications to all customers in the United States;
			 and
							
								(B)
								prevent unjust or unreasonable
				discrimination among areas of the United States in the delivery of
			 covered
				voice communications.
							
						(d)
						Public
				availability of registry
						The Commission shall make the registry
				established under subsection (c)(1)(A) publicly available on the
			 website of the
				Commission.
					
						(e)
						Scope of
				application
						The requirements
				of this section shall apply regardless of the format by which any
			 communication
				or service is provided, the protocol or format by which the
			 transmission of
				such communication or service is achieved, or the regulatory
			 classification of
				such communication or service.
					
						(f)
						Rule of
				construction
						Nothing in this section shall be construed to affect
				the regulatory classification of any communication or service.
					
						(g)
						Definitions
						In
				this section:
						
							(1)
							Covered providerThe term covered provider has the meaning given the term in section 64.2101 of title 47, Code of Federal Regulations, or any
			 successor thereto.(2)Covered voice
				communication
							The term covered voice communication
				means a voice communication (including any related signaling
			 information) that
				is generated—
							
								(A)
								from the
				placement of a call from a connection using a North American
			 Numbering Plan
				resource or a call placed to a connection using such a numbering
			 resource;
				and
							
								(B)
								through any
				service provided by a covered provider.
							
							(3)
							Intermediate
				provider
							The term intermediate provider means any
				entity that—
							
								(A)
								carries or
				processes traffic that is generated from the placement of a call
			 from a
				connection using a North American Numbering Plan resource or a call
			 placed to a
				connection using such a numbering resource; and
							
								(B)
								does not itself
				originate or terminate such traffic in the context of the carriage
			 or
				processing.
							.
		
